DAVIDSON, Judge.
The conviction is for murder. The penalty assessed is confinement in the State penitentiary for a period of twenty years.
The record is before us without a statement of facts or bills of exception. In the absence of the evidence adduced upon the trial, we are unable to appraise the objections presented to the court’s charge.
The record reflects that the indictment against appellant was returned in the 15th District Court of Grayson County and that the trial was had in the 59th District Court of said county. It is insisted that there was no transfer of the case to the 59th District Court and that the rule announced in Koll v. State, 157 S. W. (2d) 377, is controlling. Such position is untenable because this record shows that the case was, by order, transferred to the 59th District Court. There is nothing to show that such order was invalid as existed in the Koll case, supra. Moreover, no complaint was made upon the trial of the case relative to the jurisdiction of the 59th District Court to try the same.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.